UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 03-2047



STEWART B. ALLEN,

                                               Plaintiff - Appellant,

          versus


TEDESIA EDWARDS; DEBORAH FALDUTI; ROBERT
MURPHY, Service Manager of DARCARS; CHARLIE
PARKER; DARCARS TOYOTA,

                                              Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt. Deborah K. Chasanow, District Judge. (CA-
02-2921-DKC)


Submitted:   November 19, 2003             Decided:   December 3, 2003


Before WILKINSON and GREGORY, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Stewart B. Allen, Appellant Pro Se. John Paul Lynch, Gina Jun,
MCNAMEE, HOSEA, JERNIGAN, KIM, GREENAN & WALKER, P.A., Greenbelt,
Maryland, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Stewart B. Allen appeals the district court’s order dismissing

his employment discrimination action.   We have reviewed the record

and find no reversible error.       Accordingly, we affirm for the

reasons stated by the district court. See Allen v. Edwards, No. CA-

02-2921-DKC (D. Md. filed Aug. 18, 2003; entered Aug. 20, 2003). We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.




                                                          AFFIRMED




                                2